Citation Nr: 1540271	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  07-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected low back strain.

2.  Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected low back strain.

3.  Entitlement to service connection for bilateral ankle disability, to include as secondary to service-connected low back strain.

4.  Entitlement to service connection for jungle rot or other fungal infection of the toes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to April 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned during a videoconference hearing in July 2013.  A transcript is of record.

In February 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  In a March 2015 rating decision, the Veteran was granted entitlement to service connection for psoriasis and psychotic disorder with mood disorder, both effective September 7, 2004.  The Board notes that the grant of service connection for psychotic disorder with mood disorder appears to encompass all of the Veteran's psychiatric symptoms, and therefore there is no issue remaining before the Board with regard to any remaining nonservice-connected acquired psychiatric disorder.  The Board thus finds that this constitutes a grant of the full benefits sought with regard to these disabilities, and they are no longer before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (The grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I. Disorders of the Joints

The Veteran testified in July 2013 that he was required to carry an excessive amount of weight while in service, including mortar rounds, which put a great deal of strain on his ankles and knees and caused him to have pain in the lower extremities from that time until the present.  Because the Veteran had credibly alleged injury in service and a continuity of symptomatology from that time to the present, the issues of entitlement to service connection for bilateral knee, hip, and ankle disorders were remanded in February 2014 in order to obtain a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in February 2015.  The Veteran reported his hip, ankle, and knee pain began in 1974 and became progressively worse.  The examiner diagnosed the Veteran with bilateral hip strain, bilateral knee strain, and bilateral ankle strain.  The examiner found that these disorders were less likely than not related to service because "no in-service medical records are available."  The Board finds this rationale to be inadequate.  The examiner appears to rely solely on the absence of documented medical treatment during the Veteran's service in making this determination, violating the principles of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Under Buchanan, the mere absence of documented treatment for pain cannot be the sole basis for concluding a veteran has not continuously experienced the symptoms he is alleging, although this is evidence to be considered in making this ultimate determination on the matter.  Id.  Furthermore, as the Veteran's service treatment records appear to have been lost, through no fault of the Veteran, a medical opinion based solely on the lack of availability of these records is inadequate.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (explaining that when service treatment records are lost through no fault of the Veteran, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened).

The examiner was also asked to state whether the Veteran's bilateral hip, knee, and ankle disabilities had been caused or aggravated by his service-connected low back strain with myofascial pain.  The examiner stated that the conditions were less likely than not the result of a service-connected condition because, due to the lack of evidence, he could not respond without resorting to mere speculation.  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion if not otherwise apparent, and the examiner must clearly identify precisely what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2009).  Here, the examiner provided no further explanation other than the statement that he could not respond due to the "lack of evidence."  Furthermore, the examiner failed to provide an opinion regarding possible aggravation of the hip, knee, and ankle disorders by service-connected low back strain.  See 38 C.F.R. § 3.310(b) (2014).  The Board therefore finds that a new VA orthopedic examination is necessary for these issues.

II. Fungal Infection

The Veteran contends that he has jungle rot or other fungal infection of the toes that was incurred while stationed in Southeast Asia, including Malaysia, Vietnam, and the Philippines.  

In February 2015, the Veteran was afforded a VA examination of the feet.  The Veteran reported that his skin disorder began while he was overseas during military duty.  The examiner diagnosed the Veteran with psoriasis and onychomycosis of all toes of the bilateral feet.

VA obtained an addendum medical opinion in March 2015 which stated that it was less likely than not that the Veteran's claimed toe nail condition was related to service "because of the lack of diagnostic, descriptive and laboratory clinical evidence of onychomycosis, jungle rot and/or nexus to psoriatic nail plates."  The examiner noted that onychomycosis required a potassium hydroxide prep microscopic examination for confirmation of a fungus or yeast, and that the lack of this diagnostic evidence warranted the conclusion that his toe nail condition less likely than not related to his service.  The examiner also stated that because it was not possible to review the Veteran's separation examination, "it would be mere speculation to assess the clinical condition of the toe nails at the time of separation."

The Board finds that the VA reports discussed above are insufficient to decide the issue at this time.  The February 2015 examiner found that the Veteran did have a current diagnosis of onychomycosis of the toes of both feet, but the March 2015 VA examiner appears to have discounted this diagnosis on the basis that there was no microscopic examination proving that this fungus was present at the time of service.  Moreover, the March 2015 examiner found that it was not possible to determine whether any current nail disorder was related to service due to the lack of an available separation examination.  However, the Veteran has provided credible lay statements regarding his service in southeast Asia, which is supported by his service personnel records, indicating that he began having trouble with infections in his toes in service and that this condition continued to the present day.  As noted above, the lack of documentation such as a separation examination is not by itself a valid basis for a negative nexus opinion, particularly where the is credible lay evidence of symptoms in service.  See Buchanan, 451 F.3d 1331.  Furthermore, if the examiner is unable to give any opinion without resort to speculation, as discussed above, he/she must explain the basis for such an opinion and identify precisely what facts cannot be determined.  Jones, 23 Vet. App. 382.  This issue must therefore be remanded for a new VA skin examination and opinion prior to further adjudication.


III. Treatment Records

The record indicates that the Veteran receives medical treatment at the Corpus Christi Outpatient Clinic, part of the VA Texas Valley Coastal Bend Health Care System. The record currently contains treatment records dating up to September 2014.  All outstanding, relevant VA treatment records should be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding, pertinent records of treatment of the Veteran from the VA Texas Valley Coastal Bend Health Care System and its affiliated facility, the Corpus Christi Outpatient Clinic, since September 2014.  All records received should be associated with the claims file.

2. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any bilateral knee, hip, and ankle disorders.  All necessary tests should be conducted.  The examiner must be provided access to all records in Virtual VA and VBMS.

(a) The examiner should first indicate all current disabilities of the knees, ankles, and hips.  

(b) For each diagnosis found, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to service.

(c) For each diagnosis found, the examiner should indicate whether it is at least as likely as not that such disability is either (i) caused by his service-connected low back strain with myofascial pain or (ii) aggravated (worsened beyond the natural progression) by his service-connected low back strain with myofascial pain.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  The examiner is also reminded that the mere absence of documented treatment cannot be the sole basis for concluding a veteran has not continuously experienced the symptoms he is alleging.  See Buchanan, 451 F.3d 1331.

A complete rationale should accompany any opinion provided.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disorder affecting the bilateral toes, to include onychomycosis and jungle rot.  All necessary tests should be conducted.  The examiner must be provided access to all records in Virtual VA and VBMS.

The examiner should first indicate all current skin disabilities.  Then, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any diagnosis found is related to service or to anti-malarial medication administered during service.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports of experiencing problems with his toes in service must be taken into account, along with the other evidence of record, in formulating the requested opinions.  The lack of clinical evidence of onychomycosis during service is not itself a valid basis for finding a lack of relationship between current onychomycosis and service.

A complete rationale should accompany any opinion provided.

4. Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


